Citation Nr: 1221365	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  04-38 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for ligament strain of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel







INTRODUCTION

The Veteran had active military service from November 1982 to January 1992.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The September 2003 rating decision, which followed receipt of the Veteran's increased rating claim which was received by VA on July 3, 2003, continued the zero percent (noncompensable) rating then in effect for the service-connected right knee ligament strain.  The RO later, by means of an October 2004 rating decision, assigned a 10 percent disability evaluation for the right knee ligament strain, effective from July 3, 2003.  As the Veteran is in receipt of less than the maximum schedular rating for this disorder, the matter therefore remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board remanded the claim in May 2007 and May 2010 so that certain due process concerns could be addressed, as well as so additional development of the evidence could be undertaken.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  To the extent possible, compliance was met regarding the orders set out as part of the May 2007 and May 2010.  Therefore, the Board determines that it may now proceed with adjudication of the claim.

In adjudicating this claim, the Board notes that certain records from the claims file have been stored electronically as part of the Virtual VA paperless claims processing system.  With regard to the Virtual VA paperless claims processing system, instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide an appellant's claim for benefits.  While the majority of records from this claims file are associated with the physical claims file, because some of the documents were added to the electronic version of this file as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  The Board has reviewed all electronic and paper records associated with this file.


FINDINGS OF FACT

1.  Residuals of the service-connected right knee ligament strain are not manifested by more than slight instability or subluxation.

2.  The Veteran exhibits arthritis and painful motion of the right knee, though extension is to 0 degrees and flexion is to (at worse) 70 degrees. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 percent for right knee ligament strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.27, 4.71a, Diagnostic Code 5257 (2011).

2.  Resolving all doubt in the Veteran's favor, the schedular criteria for a separate 10 percent evaluation, but no more, for arthritis of the right knee with painful motion are met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107; 38 C.F.R. §§ 4.1 , 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice was provided to the Veteran in May 2007.  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to the instant increased rating claim for the Veteran's service-connected right knee ligament strain, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, historically, the RO in September 2003 continued the zero percent disability evaluation assigned for the Veteran's service-connected right knee ligament strain.  The Veteran perfected an appeal to that decision.  Later, in October 2004, the RO increased the rating assigned for the right knee ligament strain to 10 percent.  

In this case, the RO did provide the Veteran with notice in May and August 2003.  Also, a May 2007 letter informed the Veteran that, should an increase in disability be found, a disability rating would be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  This letter included all pertinent and necessary Vazquez-notice language.  This letter of course was sent after the initial adjudication of the claim.  In this regard, the Board notes that, while the May 2007 notice provided to the Veteran was not given prior to the first adjudication of the case, notice was provided by the AOJ prior to the transfer and certification of the Veteran's case to the Board, and the content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the notice were provided, the Veteran's claim was readjudicated in Supplement Statements of the Case (SSOCs) issued in October 2009 and October 2011.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the statement of the case).  Accordingly, the Board concludes that any defect in the timing of any notice has been cured, and no prejudice to the Veteran has resulted.  The Veteran's representative has also not claimed any prejudice occurred in this case.  

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Available records from the Social Security Administration have also been obtained and reviewed.  The Veteran has not informed VA of any existing records which may be helpful in the adjudication of his claim, and VA is not on notice of any evidence needed to decide the claims which has not been obtained.

In addition, the Veteran was afforded, following the May 2010 Board remand, a VA examination in December 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is  adequate, as it was predicated on a review of the pertinent medical evidence of record as well as on a physical examination and fully addressed the rating criteria that are relevant to rating the disability in this case.

There is also no evidence indicating that there has been a material change in the severity of the Veteran's service-connected right knee ligament strain since he was last examined in December 2010.  38 C.F.R. § 3.327(a).  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the increased rating issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  In addition, all relevant, identified, and available evidence has been obtained.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

Law and Regulations

The present appeal involves the Veteran's claim that the severity of his service-connected right knee ligament strain warrants a higher disability rating.  Disability ratings are based upon the average impairment of earning capacity as determined by a Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  Id.  An evaluation of the level of disability present also includes consideration of the veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on the functional abilities.  38 C.F.R. § 4.10.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's service-connected right knee ligament strain has, throughout the appeal, been rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under Diagnostic Code 5257, impairment of the knee, manifested by recurrent subluxation or lateral instability, will be rated 10 percent disabling when slight, 20 percent disabling when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a.

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (2011); 38 C.F.R. §§ 4.2, 4.6.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).

In evaluating musculoskeletal disabilities additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2011).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, and/or impaired ability to execute skilled movement smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  Id.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85   (1997).

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon  v. Brown, 10 Vet. App. 194 (1997).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Degenerative arthritis established by X-ray findings are rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.

Given the disability evaluation assigned the Veteran's right knee disability, potentially applicable Diagnostic Codes provide ratings as follows.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of the knee is limited to 45 degrees, a 10 percent rating is assigned.  If flexion of the knee is limited to 30 degrees, a 20 percent rating is in order and a 30 percent rating is warranted for limitation to 15 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension of the knee is limited to 10 degrees, a 10 percent rating is assigned.  If extension of the knee is limited to 15 degrees, a 20 percent rating is in order.  A 30 percent rating is warranted for limitation to 20 degrees, a 40 percent rating warranted for limitation to 30 degrees, and a 50 percent rating warranted for limitation to 45 degrees.

Under Diagnostic Code 5256, favorable angle ankylosis of the knee in full extension, or in slight flexion between 0 and 10 degrees warrants a 30 percent rating.  Extremely unfavorable knee ankylosis in flexion between 10 and 20 degrees warrants a 40 percent rating, and in flexion between 20 and 45 degrees warrants a 50 percent rating.  

Under Diagnostic Code 5262, a 40 percent rating is warranted for non union of the tibia and fibula, with loose motion that requires a brace.  Malunion, with slight knee or ankle disability warrants a 10 percent rating; with moderate knee or ankle disability a 20 percent rating is for application; and with marked knee or ankle disability a 30 percent rating is warranted.  

In a precedent opinion by the VA General Counsel, it was held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  The basis for the opinion is that the knee has separate planes of movement, each of which is potentially compensable.  Id.


In a separate precedent opinion, the VA General Counsel held that separate compensable ratings may also be assigned in cases where the service-connected disability includes both arthritis and instability, provided, of course, that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997).  

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2011).

Factual Background

Historically, service connection was originally granted for the Veteran's right knee ligament strain in June 1992.  A zero percent disability rating was assigned, effective from January 18, 1992.  See rating decision.  The Veteran did not appeal this decision.  

The Veteran sought an increased rating for his service-connected right knee ligament strain on July 3, 2003.  See VA Form 21-4138.  

The report of an August 2003 VA joints examination shows that the Veteran complained of increased pain with increased activities, accompanied by swelling which lasted for a few days.  Examination of the right knee showed that squatting caused facial grimaces.  No apparent swelling was present, nor was any gross deformity observed.  Flexion was to 135/140 degrees with complaints of pain starting at 105 degrees with repeated right knee movement.  No effusion was felt on palpitation.  Drawer sign was negative.  X-ray examination showed no acute abnormality.  

A September 2003 RO decision continued the zero percent (noncompensable) disability rating, effective from January 18, 1992, assigned for the service-connected right knee ligament strain.

A November 2003 VA primary care emergency room note shows that the Veteran complained of right knee pain with kneeling; examination showed full range of motion.  

A May 2004 primary care emergency room note shows that examination revealed decreased right knee range of motion and effusion.  Bilateral degenerative joint disease of the knees was diagnosed.  It does not appear that X-rays were taken in the course of this outpatient visit.  

A June 2004 VA physical therapy outpatient consult report shows that the Veteran was evaluated following complaints of his "knees giving way."  The Veteran complained of pain and swelling.  Examination showed right knee edema, and the Veteran was noted to be wearing a hinged knee brace.  Range of motion was normal.  A minimal degree of ligament laxity was also reported to be present.  

A June 2004 VA rheumatology treatment note shows complaints of bilateral knee pain, right worse than left.  Full range of motion was reported.  

A September 2004 VA rheumatology treatment note shows that right knee X-ray examination, occurring in November 2003, reportedly showed a small amount of fluid indicating minimal joint effusion, and patellar ossicles and osteophytes likely representing sequelae of prior injury.  

A RO decision dated in October 2004 shows that the disability rating assigned to the service-connected right knee ligament strain was increased to 10 percent, effective from July 3, 2003.  Diagnostic Code 5257 was utilized; see 38 C.F.R. § 4.71a.

The report of October 2004 VA MRI (magnetic resonance imaging) testing of the Veteran's right knee showed mild osteoarthritis and small joint effusion.  

The report of a February 2005 VA joints examination shows that the Veteran complained of a constant throbbing-type pain in his knees.  The Board notes that his left knee is also service-connected, but not subject to this appeal.  He complained of flare-ups after walking one block, standing for more than five minutes, sits for more than 10 minutes, or goes up and down one flight of stairs.  The Veteran denied problems associated with weakness, stiffness, swelling, heat, redness, instability, giving out, locking, fatigability, or lack of endurance.  

Examination of the right knee showed no muscle atrophy.  Neither varus or valgus, heat, redness, or swelling was observed.  Mild crepitus was present.  There was no swelling or tenderness to palpitation.  Lachman's, drawer, McMurray's, and Apley tests were all negative.  The right knee showed no instability.  Range of right knee motion was from 0 to 140 degrees (on active, passive, and with repetition).  Pain was demonstrated with squatting.  Following repetitive motion testing there was neither instability, fatigue, lack of endurance, or incoordination.  A diagnosis of right knee mild osteoarthritis with no effusion, normal range of motion, and subjective complaints of pain.  

The Veteran was afforded a VA joints examination in October 2009.  The Veteran complained of continuing right knee pain, and added that he wore a knee brace.  He added that repetitive movements cause increased pain, as well as weakness, fatigue, and lack of endurance.  Examination revealed no erythema, edema, or obvious joint effusion.  Extension was to 0 degrees, and flexion was to 70 degrees, with pain.  Increased pain, but no decrease in motion, was detected on repetitive motion testing.  There was no evidence of fatigue, weakness, or lack of endurance following repetitive motion testing.  Lachman and drawer signs were negative.  Good stability was shown.  Right knee X-ray findings showed no evidence of fracture, dislocation, arthritic change, or other bone abnormality.  

A June 2010 VA MRI report includes a diagnosis of right knee osteoarthritis with ACL partial instability, but not a complete tear.  

The Veteran was also afforded a VA joints examination in December 2010.  The Veteran complained of increasing right knee pain, together with flare-ups with prolonged standing and walking for periods in excess of 30 or 60 minutes.  The Veteran reported having three different knee braces, but added he did not wear a brace to work.  He also complained of swelling which occurred three times a week, lasting for at least 12 hours.  

Examination revealed zero degrees of extension and 117 degrees of flexion on range of motion testing; accompanying the range of motion testing was pain, stiffness, fatigability, but neither weakness nor incoordination.  No gross clinical instability of the right knee was observed, but a mild-soft endpoint on drawer testing was noted.  A complete laxity of the ACL (anterior cruciate ligament) was not noted, but the ligament was noted to protrude consistent with a right ACL insufficiency demonstrated on MRI examination.  No mediolateral instability at 30 degrees of flexion testing was present.  The Veteran did have palpable crepitus during flexion and extension.  June 2010 MRI findings were noted to have shown degenerative change with chondromalacia at the posterior aspect of the right knee.  

Of record is also the report of a March 2011 VA Gulf War Guidelines examination.  While the examination was not intended to concentrate on orthopedic-based disorders, examination of the Veteran's knees were noted to show that the Veteran complained of pain and the inability to flex either of his knees to 90 degrees while supine.  A diagnosis, in pertinent part, of bilateral knee degenerative arthritis with chronic limitations and pain as described was provided.  Strength against resistance testing demonstrated some degree of bilateral knee pain, jerking, and weakness, and complaints of thigh muscle pain, but not knee joint pain.  

Analysis

Upon review of the probative evidence of record, the Board finds that the evidence does not more nearly approximately a level of recurrent right knee subluxation or lateral instability to warrant the assignment of a disability rating in excess of 10 percent under Diagnostic Code 5257.  As above reported, on VA examination in August 2003, no gross deformity was present.  While acknowledging in June 2004 minimal laxity was present, this to the Board represents no more than "slight" impairment per Diagnostic Code 5257.  Also, in the course of the February 2005 VA examination no instability was reported to be present, and, at an October 2009 VA examination both Lachman's and drawer testing was negative.  Also, while partial instability was included as part of a June 2010 MRI report, in the course of a December 2010 VA examination, the examiner commented that, though complete ACL laxity was not demonstrated, no gross instability was present.  Also in December 2010 no mediolateral instability was observed at 30 degrees of flexion.  As such, a rating in excess of 10 percent is not available under Diagnostic Code 5257.  

Nor is there evidence of right knee extension limited to 15 degrees to warrant a higher rating under Diagnostic Code 5261.  Further, as reported above, right knee flexion at no point has been shown to be limited to 30 degrees, as to warrant a rating in excess of 10 percent under Diagnostic Code 5260.  Also, while VA examiners reported that the Veteran wore a right knee brace on occasion, there are no clinical findings of non-union of the tibia and fibula with loose motion requiring a brace such as to warrant an increased rating under Diagnostic Code 5262.  Given the Veteran's reported range of right knee motion, a higher rating is clearly not for assignment under Diagnostic Code 5256 that requires right knee ankylosis at a favorable angle in full extension, or in slight flexion between zero and 10 degrees.  Ankylosis is the immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).

Nor has it been contended that the Veteran has undergone a total right knee replacement, such that an increased rating could be assigned under Diagnostic Code 5055.

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98.  In Hicks v. Brown, 8 Vet. App. 417 (1995), the Court noted that Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful motion of a major joint or group of minor joints caused by degenerative arthritis that is established by X-ray evidence to be limited motion even though a range of motion may be possible beyond the point when pain sets in.

As noted as part of the Board's May 2010 remand, it was noted that the evidence included conflicting findings concerning whether the Veteran suffered from right knee arthritis.  As the Board observed at that time, and as noted above, right knee arthritis was not shown in an October 2009 X-ray report, but was shown as part of an October 2004 MRI report.  Following the May 2010 remand, June 2010 MRI findings noted the presence of right knee osteoarthritis.  The objective findings of October 2009, showing 70 degrees of flexion, representing the most severe flexion range of motion finding of record, and does not meet the criteria for a compensable rating under Diagnostic Code 5260.  Also, at worst, extension was to 0 degrees with pain during all examinations since 2003.  Even taking into account the Veteran's pain and loss of function, he did not exhibit a compensable level of motion loss at any time.  Regardless, resolving doubt in the Veteran's favor, a separate 10 percent rating for arthritis is warranted based on the reported MRI findings and painful motion under 38 C.F.R. § 4.59.  Therefore, a separate rating of 10 percent, and no higher, is warranted under Diagnostic Code 5003.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202.

Accordingly, giving the Veteran the benefit of the doubt, under Diagnostic Code 5003, the arthritis and painful motion of the right knee warrant a separate 10 percent rating, but no higher.  See 38 C.F.R. § 4.59.  The benefit of the doubt is resolved in the Veteran's favor to this limited extent.  38 U.S.C.A. § 5107(b).  

As noted, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart.  However, the evidence reflects that the Veteran's symptoms have remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted.

The Board has also considered whether the Veteran's right knee disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the Veteran is not shown to have required frequent periods of hospitalization for his right knee, and he is employed.  The rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a greater evaluation for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.


ORDER

A rating in excess of 10 percent for right knee ligament strain is denied.

A separate 10 percent rating for arthritis of the right knee with painful motion is allowed, subject to the law and regulations governing the payment of monetary benefits. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


